 130DECISIONS OF NATIONAL LABOR RELATIONS BOARD(B) All maintenance electricians first class and instrument me-chanics first class, excluding all other employees, professional em-ployees, guards, watchmen, and all supervisors as defined in the Act.(C) All pipefitter-welders first class, excluding all other employees,professional employees, guards, watchmen, and all supervisors as de-fined in the Act.(D) All inside and outside machinists first class, excluding allother employees, professional employees, guards,^watclimen,- and- allsupervisors as defined in the Act.If a majority of employees in voting. groups (B), (C), or (D)select a union seeking to represent them separately, those employeeswill be taken to have indicated their desire to constitute a separatebargaining unit and the Regional Director conducting the election isinstructed to issue a certification of representatives to the labor organ-ization selected by the employees in each group for such unit, whichthe Board in such circumstances, finds to be appropriate for purposesof collective bargaining.On the other hand, if a majority of theemployees in any of voting groups (B), (C), or (D) do not vote fora union which is seeking to represent them. in a separate - unit, these -employees shall remain' part of the existing- unit` anc the -Regional yDirector will issue a certification of results to such effect.[Text of Direction of Elections omitted from publication.]Superior Sleeprite CorporationandLocal 1010,UnitedFurnitureWorkers of America,AFL-CIO,Petitioner.Case No. 21-BC-4498.Fe7vruary 26,195'DECISION AND CERTIFICATION OF REPRESENTATIVESOn September 5, 1956, pursuant to a stipulation for certificationupon consent election, an election by secret ballot was conducted un-der the direction and supervision of the Regional Director for theTwenty-first Region among the employees in the stipulated unit.Upon completion of the election, the parties were furnished with atally of ballots.The tally shows that of approximately 122 eligiblevoters, 40 voted for the Petitioner, 73 voted for the Intervenor, Local123, FurnitureWorkers, Upholsterers andWood Workers Union,and 2 voted,agginst both labor organizations.On September- 12, 1956, the Petitiondr tinieli>filed objiv s to the-election.The Regional Director investigated' the objections and onDecember 3, 1956, issued and duly served upon the parties a report onobjections in which he recommended that theobjectionsbe overruled.117 NLRB No. 65. SUPERIOR SLEEPRITE CORPORATION431Thereafter, the Petitioner timely filed exceptions to the Regional Di-rector's report.Upon the entire record in the case, the Board finds :The Employer is engaged in commerce within the meaning of the.National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.All production and maintenance employees and shipping andreceiving employees at the Employer's Los Angeles, California, plant,excluding office employees, truckdrivers, nonworking foremen, pro-fessional employees, guards, watchmen, and supervisors as defined inthe Act constitute a unit appropriate for the purposes of collective-bargaining within the meaning of Section 9 (b) of the Act.5.The Petitioner listed four objections to the election which, itcontended, are sufficient to justify setting aside the election.TheRegional Director found that all the objections were without meritand recommended that they be overruled.They are considered-seriatirn.(a)On August 28 or 29, 1956, representatives of the Intervenor-were permitted to hold campaign meetings on company premises withthe knowledge and consent of the Employer.During such meetings,employees were threatened with a loss of a 7-cent-an-hour wage-increase if they did not vote for the Intervenor.According to the Regional Director's investigation, the Intervenorheld two meetings with employees in the Employer's yard between thedate the stipulation for consent election was signed and the date ofthe election.The meetings were held during lunch hour on the-employees' own time and with attendance voluntary.For a numberof years, it has been the practice to allow the Intervenor, the collective-bargaining representative, to meet with employees during the lunchhour.The evidence shows that the particular meetings objected to^were held without the specific consent or knowledge of the Employer.As to the threat of a loss of a wage increase, the investigation re-vealed that the Employer and the Intervenor entered into a collective-bargaining agreement on December 28, 1954, effective to September15, 1956.On September 15, 1955, the parties modified their agreementto provide foi a 7-cent-air-hour wage increase effective on August,ll,.1955, with an additional 7 -cent an hour increase to become effectiveSeptember 1, 1956.At an August 29, 1956, meeting, a representative.of the Intervenor stated that the employees had no guarantee thatthey would get the 7-cent wage increase due on September 1, 1956,. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDif the Petitioner won the election. In its campaign literature, thePetitioner characterized this claim as false and publicized a swornstatement allegedly filed with the Board by the Employer's managerdenying that he had ever told a representative of the Intervenor oranyone else that he would "cancel or hold up,the 7¢ raise." This cir-cular also stated that as a result of this sworn statement the Petitionerhad dropped its unfair labor practice charges and "The Labor Board,can now proceed to an election."In its exceptions, the Petitioner argues that the Employer wasunder a duty during the preelection period to forbid the use of itsprivilege to both unions.However, the Petitioner has submitted noevidence that the Employer -was aware of the two meetings held oncompany premises before the election or that it denied similar privi-leges to the Petitioner. In the absence of any evidence of discrimina-tion in favor of one of two competing unions, we cannot find that theconduct complained of constituted interference.As to the alleged -threat of a loss of a wage increase, we agree withthe Regional Director that it falls within the category of campaignpropaganda which is not of such a nature as to justify setting asidethe election.Moreover, whatever threat there might have been inthe original statement was effectively neutralized by the publicizingof the statement by the Employer's manager that he had never made.any such threat.In fact, after reporting this statement by the com-pany manager, the Petitioner expressed itself as satisfied to go to an.election.(b)On or about August 29, 1956, the Petitioner protested the-presence in the plant for electioneering purposes of Gus Brown, busi-ness representative of the Intervenor, and requested but was deniedsimilar opportunities for meetings and campaigning on companypremises.According to the Regional Director, there was no evidence adds edof electioneering in the plant by the Intervenor.Gus Brown waspresent in the plant on that day only to process grievances under theterms of the existing collective-bargaining contract.Further, theRegional Director reported that the Petitioner had ample opportunity-to distribute literature and talk to employees on company premisesand availed itself of such opportunity.In its exceptions, the Petitioner says that "further and completeinvestigation would have disclosed that . . . Gus Brown's presencein the plant ... was for the purpose of election campaign and notto administer his prematurely, extended contract."However, the-Petitioner has offered no evidence to support this contention- SUPERIORSLEEPRITECORPORATION433(c)Less than 24 hours before the election, a meeting conducted bythe Intervenor was held on company property and threats to em-ployees were made.The Regional Director reports that the meeting was held during thelunch hour, on the employees' own time and that attendance was vol-untary.Under these circumstances, we agree with the RegionalDirector that the meeting was not in violation of thePeerless Plywoodrule.'He further reports that the Petitioner submitted no evidence ofthreats or coercive remarks made to employees.In its exceptions, the Petitioner states generally that threats andcoercive remarks were made to employees at the meeting, but offersno evidence of the precise nature of the alleged threats.It also arguesthat thePeerless Plywoodrule should be extended to the presentsituation.We do not agree.(d)On the day of the election, Gus Brown, business representativeof the Intervenor, campaigned, handed out campaign buttons andgave free coffee to prospective voters, all within 50 feet of the pollingarea.The- report of the Regional Director states that no electioneeringoccurred within the polling area, that the campaign buttons dis-tributed carried only the name of the Intervenor and were distributedat the plant entrance only to employees who wished to take them, andthat on the morning of the election when the usual coffee wagon droveinto the plant yard Brown treated some employees to coffee.TheRegional Director held that none of this conduct constituted inter-ference with the election.The Petitioner's exceptions offer no evidence to controvert thefindings of the Regional Director.Under the circumstances, we agree with the Regional Director thatthe Petitioner's objections do not raise substantial and material issueswith respect to the election.Accordingly, they are hereby overruled.As the Intervenor has secured a majority of the valid votes cast in theelection,weshall certify it as the bargaining representative of theemployees in the appropriate unit.[The Board certified Local 123, Furniture Workers, Upholsterersand Wood Workers Union, as the designated collective-bargainingrepresentativeof the employees of Superior Sleeprite Corporation,Los Angeles, California, in the unit hereinabove found appropriate.]MEMBER BEANtook no part in the consideration of the above Deci-sionand Certification of Representatives.1The Falmouth Company,115NLRB 1533, 1535423784-57- -vol. 117-29